18-13648-smb            Doc 420    Filed 02/11/19 Entered 02/11/19 14:08:41                 Main Document
                                                Pg 1 of 14


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi
 Matthew P. Goren

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors. 1                                   :
 ---------------------------------------------------------------x

              NOTICE OF AMENDED AGENDA OF MATTERS
 SCHEDULED FOR EVIDENTIARY HEARING ON FEBRUARY 12, 2019 AT 11:00 A.M.
                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code with the United States Bankruptcy Court for the Southern District of
 New York (the “Bankruptcy Court”).
               PLEASE TAKE FURTHER NOTICE that, at the request of the Court, the
 hearing previously scheduled for February 12, 2019 at 10:00 a.m. (Prevailing Eastern Time) has
 been changed to 11:00 a.m. (Prevailing Eastern Time) on February 12, 2019 before the
 Honorable Stuart M. Bernstein, United States Bankruptcy Judge, Bankruptcy Court, One Bowling
 Green, Room 723, New York, New York 10004 (the “Hearing”).
                PLEASE TAKE FURTHER NOTICE that an amended agenda with respect to
 the Hearing is set forth below. Copies of each pleading identified below can be viewed and/or
 obtained by: (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov or
 (ii) from the Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, either at
 http://www.kccllc.net/waypointleasing, by calling (888) 733-1446 (toll free) for U.S. and Canada-

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.




 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420     Filed 02/11/19 Entered 02/11/19 14:08:41          Main Document
                                                 Pg 2 of 14


 based parties or +1 (310) 751-2635 for international parties, or by sending an e-mail to
 WaypointInfo@kccllc.com. Note that a PACER password is needed to access documents on the
 Bankruptcy Court’s website.

 I.        STATUS CONFERENCE:

           1.        Initial Case Conference [ECF No. 23] (continued)

                     Status: This matter is going forward solely as a status conference.

 II.       CONTESTED MATTERS:

           2.        Emergency Motion of Debtors Pursuant to 11 U.S.C. § 105(a) for Entry of an Order
                     Approving Proposed Updated DIP Budget and Resolving Allocation Methodology
                     for Winddown Account [ECF No. 357]

                     Response Deadline:    February 11, 2019 at 12:00 p.m.

                     Responses Filed:

                               A.   Statement of Bank of Utah, as WAC 6 Administrative Agent, in
                                    Support of Macquarie Sale [ECF No. 330]

                               B.   Reservation of Rights of Wells Fargo Bank, N.A. [ECF No. 341]

                               C.   Limited Objection of Lombard North Central plc [ECF No. 343]

                               D.   Limited Objection of Mitsui Banking Corporation [ECF No. 345]

                               E.   Statement of Glas Trust Company LLC [ECF No. 346]

                               F.   Statement of 1st Source Bank, as WAC 6 Lender [ECF No. 348]

                               G.   Joinder of Macquarie PF Inc., as WAC 1 Administrative Agent, to
                                    (I) Statement of Bank of Utah and (II) Statement of Glas Trust
                                    Company, LLC [ECF No. 349]

                               H.   Response of Bank of Utah, as WAC 6 Administrative Agent, to
                                    Debtors’ Emergency Motion [ECF No. 408]

                               I.   Response of Glas Trust Company LLC, as Agent, to Debtors’
                                    Emergency Motion [ECF No. 411]

                               J.   Response of Lombard North Central plc, Asset Financing and
                                    Leasing, to Debtors’ Emergency Motion [ECF No. 412]

                               K.   Response of Sumitomo Mitsui Banking Corporation, Brussels
                                    Branch, to Debtors’ Emergency Motion [ECF No. 415]


                                                      2
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420     Filed 02/11/19 Entered 02/11/19 14:08:41        Main Document
                                                 Pg 3 of 14


                               L.   Response of 1st Source, as WAC 6 Lender, to Debtors’ Emergency
                                    Motion [ECF No. 417]

                     Related Documents:

                               M.   Declaration of Kelly DiBlasi in Support of Order to Show Cause
                                    [ECF No. 358]

                               N.   Declaration of Robert A. Del Genio in Support of Emergency
                                    Motion of Debtors [ECF No. 366]

                               O.   Order to Show Cause Scheduling Hearing on Shortened Notice for
                                    Emergency Motion of Debtors [ECF No. 368]

                     Status: This matter is going forward.

           3.        Notice of Filing of Proposed Macquarie Sale Order [ECF No. 326]

                     Response Deadline:    February 5, 2019 at 4:00 p.m.

                                           February 8, 2019 at 5:00 p.m. for Pratt & Whitney Canada
                                           Corp. with respect to Debtors’ Notice of Assumption,
                                           Assignment and Cure Amount [ECF No. 299]

                     Responses to Sale:

                               A.   Statement of Bank of Utah, as WAC 6 Administrative Agent [ECF
                                    No. 330]

                               B.   Limited Objection of Edward Washecka [ECF No. 336]

                               C.   SunTrust Bank's Limited Objection and Reservation of Rights [ECF
                                    No. 337]

                               D.   Reservation of Rights of Wells Fargo Bank, N.A. [ECF No. 341]

                               E.   Limited Objection and Reservation of Rights of WAC 8
                                    Noteholders [ECF No. 342]

                               F.   Limited Objection of Lombard North Central plc [ECF No. 343]

                               G.   Limited Objection of Mitsui Banking Corporation [ECF No. 345]

                               H.   Statement of Glas Trust Company LLC [ECF No. 346]

                               I.   Reservation of Rights of Milestone Aviation Group [ECF No. 347]

                               J.   Statement of 1st Source Bank, as WAC 6 Lender [ECF No. 348]



                                                     3
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420     Filed 02/11/19 Entered 02/11/19 14:08:41        Main Document
                                                 Pg 4 of 14


                               K.   Joinder of Macquarie PF Inc., as WAC 1 Administrative Agent, to
                                    (I) Statement of Bank of Utah and (II) Statement of Glas Trust
                                    Company, LLC [ECF No. 349]

                               L.   Debtors’ Omnibus Reply In Support of Motion to Approve Sale of
                                    Substantially All Assets [ECF No. 407]

                               M.   Notice of Filing Corrected Exhibit [ECF No. 419]

                     Responses to Cure Notices:

                               N.   CHC’s Limited Objection to the Debtors’ Notice of Assumption and
                                    Cure Amount [ECF No. 279]

                               O.   CHC’s Limited Objection to Debtors' Supplemental Notice of
                                    Assumption, Assignment and Cure Amount [ECF No. 351]

                               P.   NHV, A/S Limited Objection to Debtors’ Supplemental Notice of
                                    Assumption, Assignment and Cure Amount [ECF No. 352]

                     Resolved Responses to Cure Notices:

                               Q.   Limited Objection and Reservation of Rights of OHI Finance II
                                    S.A., Omni Helicopters International, S.A., and Omni Taxi Aereo,
                                    S.A. Regarding Proposed Cure Amount and Related Items [ECF
                                    No. 281]

                               R.   Objection and Reservation of Rights of OHI Finance II S.A., Omni
                                    Helicopters International, S.A., and Omni Taxi Aereo, S.A. to
                                    Debtors’ Supplemental Notice of Assumption, Assignment and
                                    Cure Amount [ECF No. 318]

                               S.   Objection of 19 OKH, LLC to Debtors' Supplemental Notice of
                                    Assumption, Assignment and Cure Amount [ECF No. 332]

                               T.   Limited Objection of AgustaWestland Malaysia Sdn. Bhd. to
                                    Debtors’ Supplemental Notice of Assumption, Assignment and
                                    Cure Amount [ECF No. 335]

                               U.   Limited Objection of Airbus Helicopters S.A.S. and Airbus
                                    Helicopters Deutschland GMBH to Debtors' Supplemental
                                    Notice of Assumption, Assignment and Cure Amount [ECF No.
                                    354]

                     Related Documents:

                               V.   Motion of Debtors for Entry of Orders Approving: (I) (A) Bidding
                                    Procedures, (B) Bid Protections, (C) Form and Manner of Notice of


                                                     4
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420      Filed 02/11/19 Entered 02/11/19 14:08:41          Main Document
                                                  Pg 5 of 14


                                     Auction, Sale Transaction, and Sale Hearing, and (D) Procedures for
                                     the Assumption and Assignment of Certain Executory Contracts and
                                     Unexpired Leases; and (II) (A) Sale of Substantially all of the
                                     Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances,
                                     and Other Interests, (B) Assumption and Assignment of Certain
                                     Executory Contracts and Unexpired Leases, and (C) Related Relief
                                     [ECF No. 64]

                               W.    Declaration of Matthew R. Niemann In Support of Debtors’ Motion
                                     [ECF No. 67]

                               X.    Order Approving (A) Bidding Procedures, (B) Bid Protections, (C)
                                     Form and Manner of Notice of Cure Costs, Auction, Sale
                                     Transaction, and Sale Hearing, and (D) Date For Auction, If
                                     Necessary, And Sale Hearing [ECF No. 159]

                               Y.    Notice of Sale of Substantially All Assets [ECF No. 173]

                               Z.    Notice of Assumption, Assignment and Cure Amount with Respect
                                     to Executory Contracts and Unexpired Leases of Debtors [ECF No.
                                     180]

                               AA.   Notice of Cancellation of Auction [ECF No. 216]

                               BB.   Notice of Election to Treat Revised PSA Executed on January 23,
                                     2018 as Meeting Requirements For The Conversion Condition
                                     [ECF No. 296]

                               CC.   Notice and Identities of Successful Credit Bidders [ECF No. 297]

                               DD.   Supplemental Notice of Assumption, Assignment and Cure Amount
                                     With Respect to Executory Contracts and Unexpired Leases of
                                     Debtors [ECF No. 299]

                               EE.   Order Granting Extension of Objection Deadline to Debtors’
                                     Supplemental Notice of Assumption, Assignment and Cure Amount
                                     [ECF No. 373]

                               FF.   Notice of Filing of Unredacted Plan & Sale Support Agreement
                                     [ECF No. 383]

                               GG.   Supplemental Declaration of Matthew R. Niemann In Support of
                                     Proposed Macquarie Sale Order [ECF No. 404]

                               HH.   Declaration of Stephen Wesley Cook in support of Macquarie Sale
                                     Transaction [ECF No. 414]




                                                      5
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420      Filed 02/11/19 Entered 02/11/19 14:08:41           Main Document
                                                  Pg 6 of 14


                               II.   Declaration of Robert A. Del Genio In Support of Proposed
                                     Macquarie Sale Order [ECF No. 418]

                     Status: This matter is going forward on a contested basis, except with respect to the
                     CHC cure objections, for which the Debtors will request an adjournment.

           4.        Notice of Filing of Proposed WAC 12 Sale Order [ECF No. 327]

                     Response Deadline:     February 5, 2019 at 4:00 p.m.

                     Response Filed:

                               A.    Limited Objection of Macquarie Rotorcraft Leasing Holdings
                                     Limited Relating to WAC 12 Credit Bid Transactions and Related
                                     Form of Purchase Agreement and Sale Order [ECF No. 340]

                               B.    Debtors’ Omnibus Reply In Support of Motion to Approve Sale of
                                     Substantially All Assets [ECF No. 407]

                               C.    Notice of Filing Corrected Exhibit [ECF No. 419]

                     Related Documents:

                               D.    Motion of Debtors for Entry of Orders Approving: (I) (A) Bidding
                                     Procedures, (B) Bid Protections, (C) Form and Manner of Notice of
                                     Auction, Sale Transaction, and Sale Hearing, and (D) Procedures for
                                     the Assumption and Assignment of Certain Executory Contracts and
                                     Unexpired Leases; and (II) (A) Sale of Substantially all of the
                                     Debtors Assets Free and Clear of Liens, Claims, Encumbrances, and
                                     Other Interests, (B) Assumption and Assignment of Certain
                                     Executory Contracts and Unexpired Leases, and (C) Related
                                     Relief [ECF No. 64]

                               E.    Declaration of Matthew R. Niemann In Support of Debtors’ Motion
                                     [ECF No. 67]

                               F.    Order Approving (A) Bidding Procedures, (B) Bid Protections, (C)
                                     Form and Manner of Notice of Cure Costs, Auction, Sale
                                     Transaction, and Sale Hearing, and (D) Date For Auction, If
                                     Necessary, And Sale Hearing [ECF No. 159]

                               G.    Notice and Identities of Successful Credit Bidders [ECF No. 297]

                               H.    Notice of Filing of WAC 12 Equity Purchase Agreement
                                     [ECF No. 320]

                               I.    Declaration of Alistair Monk in support of WAC 12 Sale
                                     Transaction [ECF No. 391]


                                                       6
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420     Filed 02/11/19 Entered 02/11/19 14:08:41          Main Document
                                                 Pg 7 of 14


                               J.   Supplemental Declaration of Alistair Monk in support of WAC 12
                                    Sale Transaction [ECF No. 403]

                               K.   Supplemental Declaration of Matthew R. Niemann In Support of
                                    Proposed WAC 12 Sale Order [ECF No. 405]

                     Status: This matter is resolved as to the Limited Objection filed by Macquarie, but
                     going forward on a contested basis with respect to the expense allocation issue in
                     the proposed sale order.

           5.        Notice of Filing of Proposed WAC 9 Sale Order [ECF No. 328]

                     Response Deadline:    February 5, 2019 at 4:00 p.m.

                     Response Filed:

                               A.   Limited Objection of Macquarie Rotorcraft Leasing Holdings
                                    Limited Relating to WAC 9 Credit Bid Transactions and Related
                                    Form of Purchase Agreement and Sale Order [ECF No. 339]

                               B.   Debtors’ Omnibus Reply In Support of Motion to Approve Sale of
                                    Substantially All Assets [ECF No. 407]

                               C.   Response of Lombard North Central plc, Asset Financing and
                                    Leasing, to Macquarie’s Limited Objection [ECF No. 413]

                               D.   Notice of Filing Corrected Exhibit [ECF No. 419]

                     Related Documents:

                               E.   Motion of Debtors for Entry of Orders Approving: (I) (A) Bidding
                                    Procedures, (B) Bid Protections, (C) Form and Manner of Notice of
                                    Auction, Sale Transaction, and Sale Hearing, and (D) Procedures for
                                    the Assumption and Assignment of Certain Executory Contracts and
                                    Unexpired Leases; and (II) (A) Sale of Substantially all of the
                                    Debtors Assets Free and Clear of Liens, Claims, Encumbrances, and
                                    Other Interests, (B) Assumption and Assignment of Certain
                                    Executory Contracts and Unexpired Leases, and (C) Related
                                    Relief [ECF No. 64]

                               F.   Declaration of Matthew R. Niemann In Support of Debtors’ Motion
                                    [ECF No. 67]

                               G.   Order Approving (A) Bidding Procedures, (B) Bid Protections, (C)
                                    Form and Manner of Notice of Cure Costs, Auction, Sale
                                    Transaction, and Sale Hearing, and (D) Date For Auction, If
                                    Necessary, And Sale Hearing [ECF No. 159]



                                                      7
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420     Filed 02/11/19 Entered 02/11/19 14:08:41        Main Document
                                                 Pg 8 of 14


                               H.   Notice and Identities of Successful Credit Bidders [ECF No. 297]

                               I.   Notice of Filing of WAC 9 Equity Purchase Agreement
                                    [ECF No. 301]

                               J.   Supplemental Declaration of Matthew R. Niemann In Support of
                                    Proposed WAC 9 Sale Order [ECF No. 406]

                               K.   Declaration of Jacqueline McDermott in support of WAC 9 Sale
                                    Transaction [ECF No. 410]

                               L.   Notice of Filing of Revised WAC 9 Equity Purchase Agreement
                                    [ECF No. 416]

                     Status: This matter is going forward on a contested basis.

 III.      MATTER FOR WHICH OBJECTION DEADLINE HAS NOT YET PASSED:

           6.        Motion of Lombard North Central plc, Asset Financing and Leasing, to Dismiss the
                     WAC 9 Chapter 11 Cases Upon Consummation of the WAC 9 Credit Bid and
                     Granting Related Relief [ECF No. 333]

                     Response Deadline:    February 12, 2019 at 11:00 a.m.

                     Responses Filed:      None.

                     Related Documents:

                               A.   Declaration of Andrew G. Dietderich in Support of Order to Show
                                    Cause [ECF No. 334]

                               B.   Order to Show Cause Scheduling Hearing on Shortened Notice For
                                    Motion of Lombard North Central plc, Asset Financing and Leasing,
                                    to Dismiss The WAC 9 Chapter 11 Cases Upon Consummation of
                                    the WAC 9 Credit Bid and Granting Related Relief [ECF No. 370]

                     Status: This matter is going forward.




                                                      8
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420   Filed 02/11/19 Entered 02/11/19 14:08:41   Main Document
                                               Pg 9 of 14


 Dated: February 11, 2019
        New York, New York

                                                 /s/ Kelly DiBlasi
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Gary T. Holtzer
                                                Robert J. Lemons
                                                Kelly DiBlasi
                                                Matthew P. Goren

                                                Attorneys for Debtors
                                                and Debtors in Possession




 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420   Filed 02/11/19 Entered 02/11/19 14:08:41   Main Document
                                               Pg 10 of 14


                                             Exhibit A

                                              Debtors




 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420   Filed 02/11/19 Entered 02/11/19 14:08:41       Main Document
                                               Pg 11 of 14


                     Debtor               Last 4                 Debtor                Last 4
                                         Digits of                                    Digits of
                                         Tax ID                                       Tax ID
                                         Number                                       Number

  Waypoint Leasing Holdings Ltd.           2899      AE Helicopter (5) Limited          N/A

  Waypoint Leasing (Luxembourg)            7041      AE Helicopter (6) Limited          N/A
  S.à r.l.
  Waypoint Leasing (Ireland)               6600      MSN 31141 Trust                    N/A
  Limited
  Waypoint Asset Co 10 Limited             2503      MSN 31492 Trust                    N/A

  MSN 2826 Trust                           N/A       MSN 36458 Trust                    N/A

  MSN 2879 Trust                           N/A       MSN 760543 Trust                   N/A

  Waypoint Asset Co 11 Limited             3073      MSN 760551 Trust                   N/A

  MSN 2905 Trust                           N/A       MSN 760581 Trust                   N/A

  Waypoint Asset Co 12 Limited             0541      MSN 760628 Trust                   N/A

  MSN 20042 Trust                          N/A       MSN 760631 Trust                   N/A

  MSN 41202 Trust                          N/A       MSN 760682 Trust                   N/A

  MSN 920280 Trust                         N/A       MSN 920022 Trust                   N/A

  Waypoint Asset Co 1E Limited             6089      MSN 920062 Trust                   N/A

  Waypoint Asset Euro 1F Limited           7099      MSN 920125 Trust                   N/A

  MSN 20093 Trust                          N/A       MSN 9229 AS                        N/A

  Waypoint Asset Malta 1A Limited          2966      Waypoint Asset Co 3A Limited      6687

  Waypoint Leasing Singapore 1             2403      MSN 41371 Trust                    N/A
  Pte. Limited
  Waypoint Leasing UK 1A Limited           2226      Waypoint Asset Euro 1A Limited    9804

  Waypoint Asset Co 14 Limited             1585      MSN 4466 Trust                     N/A

  Waypoint Asset Co 15 Limited             1776      MSN 4469 Trust                     N/A

  Waypoint Asset Co 3 Limited              3471      MSN 6655 Trust                     N/A

  MSN 6658 Trust                           N/A       Waypoint Asset Funding 6 LLC      4964




 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420   Filed 02/11/19 Entered 02/11/19 14:08:41             Main Document
                                               Pg 12 of 14


                     Debtor               Last 4                     Debtor                 Last 4
                                         Digits of                                         Digits of
                                         Tax ID                                            Tax ID
                                         Number                                            Number

  Waypoint 760626 Business Trust           N/A           Waypoint Asset Co 7 Limited         9689

  MSN 7152 Trust                           N/A           Waypoint Asset Euro 7A Limited      2406

  MSN 7172 Trust                           N/A           Waypoint Asset Co 8 Limited         2532

  Waypoint Asset Funding 3 LLC             4960          MSN 31041 Trust                     N/A

  Waypoint Asset Malta Ltd                 5348          MSN 31203 Trust                     N/A

  Waypoint Leasing Labuan 3A               8120          MSN 31578 Trust                     N/A
  Limited
  Waypoint Leasing UK 3A Limited           0702          MSN 760617 Trust                    N/A

  Waypoint Asset Co 4 Limited              0301          MSN 760624 Trust                    N/A

  Waypoint Asset Co 5 Limited              7128          MSN 760626 Trust                    N/A

  MSN 1251 Trust                           N/A           MSN 760765 Trust                    N/A

  MSN 14786 Trust                          N/A           MSN 920063 Trust                    N/A

  MSN 2047 Trust                           N/A           MSN 920112 Trust                    N/A

  MSN 2057 Trust                           N/A           Waypoint 206 Trust                  N/A

  Waypoint Asset Co 5B Limited             2242          Waypoint 407 Trust                  N/A

  Waypoint Leasing UK 5A Limited           1970          Waypoint Asset Euro 1B Limited      3512

  Waypoint Asset Co 6 Limited              8790          Waypoint Asset Euro 1C Limited      1060

  MSN 31042 Trust                          N/A           MSN 20012 Trust                     N/A

  MSN 31295 Trust                          N/A           MSN 20022 Trust                     N/A

  MSN 31308 Trust                          N/A           MSN 20025 Trust                     N/A

  MSN 920119 Trust                         N/A           MSN 920113 Trust                    N/A

  Waypoint Asset Funding 8 LLC             4776          Waypoint Asset Co Germany           5557
                                                         Limited
  Waypoint Leasing UK 8A Limited           2906          MSN 31046 Trust                     N/A



                                                     2
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420   Filed 02/11/19 Entered 02/11/19 14:08:41          Main Document
                                               Pg 13 of 14


                     Debtor               Last 4                     Debtor              Last 4
                                         Digits of                                      Digits of
                                         Tax ID                                         Tax ID
                                         Number                                         Number

  Waypoint Leasing US 8A LLC               8080          MSN 41511 Trust                  N/A

  Waypoint Asset Co 9 Limited              6340          MSN 760608 Trust                 N/A

  MSN 20052 Trust                          N/A           MSN 89007 Trust                  N/A

  MSN 31312 Trust                          N/A           MSN 920141 Trust                 N/A

  MSN 41329 Trust                          N/A           MSN 920152 Trust                 N/A

  MSN 760538 Trust                         N/A           MSN 920153 Trust                 N/A

  MSN 760539 Trust                         N/A           MSN 920273 Trust                 N/A

  MSN 760541 Trust                         N/A           MSN 920281 Trust                 N/A

  MSN 760542 Trust                         N/A           MSN 9205 Trust                   N/A

  Waypoint Asset Co 1B Limited             5795          MSN 9229 Trust                   N/A

  MSN 41272 Trust                          N/A           Waypoint Asset Co 1A Limited     1208

  Waypoint Asset Co 5A Limited             4148          Waypoint Leasing Labuan 1A       2299
                                                         Limited
  MSN 69052 Trust                          N/A           Waypoint Asset Co 1C Limited     0827

  Waypoint Asset Euro 9A Limited           2276          Waypoint Asset Co 1D Limited     7018

  Waypoint Asset Euro 1E Limited           6050          Waypoint Asset Co 1F Limited     6345

  Waypoint Leasing UK 9A Limited           5686          Waypoint Asset Co 1G Limited     6494

  Waypoint Asset Sterling 9A               1161          Waypoint Asset Co 1H Limited     7349
  Limited
  Waypoint Asset Company                   6861          Waypoint Asset Co 1J Limited     7729
  Number 1 (Ireland) Limited
  Waypoint Asset Euro 1D Limited           1360          MSN 20159 Trust                  N/A

  Waypoint Asset Co 1L Limited             2360          MSN 31431 Trust                  N/A

  Waypoint Asset Co 1M Limited             5855          MSN 760734 Trust                 N/A

  Waypoint Asset Co 1N Limited             3701          MSN 920024 Trust                 N/A



                                                     3
 WEIL:\96913654\2\79984.0003
18-13648-smb            Doc 420   Filed 02/11/19 Entered 02/11/19 14:08:41         Main Document
                                               Pg 14 of 14


                     Debtor               Last 4                    Debtor                Last 4
                                         Digits of                                       Digits of
                                         Tax ID                                          Tax ID
                                         Number                                          Number

  Waypoint Asset Euro 1G Limited           4786          MSN 920030 Trust                  N/A

  Waypoint Asset Funding 1 LLC             7392          Waypoint Asset Funding 2 LLC     7783

  Waypoint Leasing UK 1B Limited           0592          Waypoint Asset Co 1K Limited     2087

  Waypoint Leasing UK 1C Limited           0840          Waypoint Leasing Services LLC    8965

  Waypoint Asset Company                   7847          Waypoint Leasing (Luxembourg)    8928
  Number 2 (Ireland) Limited                             Euro S.à r.l.
  Waypoint 2916 Business Trust             N/A




                                                     4
 WEIL:\96913654\2\79984.0003
